EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Currently, there is a typo and Claim 5 depends on canceled claim 2 but should depend on claim 1. Correction to claim 5 dependency is below.

Amendment to Claim 5:
Claim 5 (Currently Amended): The pixel driving system for AMOLED display device according to claim [[2]] 1, wherein
the red-green-blue display data is first processed for calculating an original brightness feature value of each pixel of the current frame of the AMOLED display device according to a brightness feature value calculation formula;
the original brightness feature value of each pixel of the AMOLED display device to calculate a de-gamma brightness feature value of each pixel of the current frame of the AMOLED display device according to a de-gamma formula;
the de-gamma brightness feature value of each pixel of the current frame of the AMOLED display device is processed to calculate the APL value of the current frame of the AMOLED display device according to an average image voltage level calculation formula; and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623      
			/AMARE MENGISTU/                                                     Supervisory Patent Examiner, Art Unit 2623